DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  The claim contains a typographical error.  Apparently, line 10 should read “…when the cleaning substrate is within the media travel pathway.” Appropriate correction is required.
Claim 3 objected to because of the following informalities:  The claim contains a typographical error.  Apparently, the claim should read “a port that is not a media currency acceptor…” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the currency transport device".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a currency transport device.  For purposes of examination, the limitation will be read as “the media transport device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terajima (JP 4641972, machine translation referenced herein).
Regarding Claim 1:  Terajima teaches a cleaning system for cleaning a media transport device (see abstract) comprising:
a cleaning substrate (Fig. 1, element 10) sized and configured to be inserted within at least a portion of a media travel pathway of a media transport device, wherein the cleaning substrate comprises: 
a cleaning face (element 12); and 
a handle (element 12c) extending from the cleaning face, wherein the handle is positioned to remain outside of the media transport device while the cleaning face is within the media transport device, wherein the cleaning face comprises a plurality of cleaning elements (elements 14a, 14b), each of which is positioned to align with a belt, a drive roller, an idle roller, a drive roller/idle roller pair, or a sensor of the media transport device when the cleaning substrate within the media travel pathway (pg. 4, seventh paragraph).
Regarding Claim 2:  Terajima further teaches that the handle is wider than the cleaning face and is positioned to extend through a media acceptor port of the media transport device when the cleaning face is inside of the media transport device (see Fig. 2).
Regarding Claim 10:  Terajima further teaches that the handle comprises a gripping area with a pull tab (Fig. 10, element 12i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Louie et al. (US 2005/0210610), and further in view of Bouchard et al. (US 2007/0026198).
Regarding Claim 1:  Louie teaches a cleaning system for cleaning a media transport device comprising: a cleaning substrate (Fig. 1, element 10) sized and configured to be inserted within at least a portion of a media travel pathway of a media transport device (see abstract), wherein the cleaning substrate comprises: a cleaning face (element 12); and a handle (element 20) extending from the cleaning face, wherein the handle is positioned to remain outside of the media transport device while the cleaning face is within the media transport device (Fig. 1). Louie does not expressly disclose wherein the cleaning face comprises a plurality of cleaning elements, each of which is positioned to align with a belt, a drive roller, an idle roller, a drive roller/idle roller pair, or a sensor of the media transport device when the cleaning substrate within the media travel pathway.  However, Bouchard teaches a similar cleaning system comprising a cleaning substrate (Fig. 1, element 12) for cleaning a media transport device, the substrate comprising a plurality of cleaning elements (elements 26A, 32, 52A, 52B; [0048-49]) each of which is positioned to align with an idler roller or sensor [0026].  Bouchard teaches that the plurality of cleaning elements help to entrap debris during the cleaning process [0045].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Louie with a plurality of cleaning elements to help entrap the debris when cleaning the transport device components, as suggested by Bouchard.
Regarding Claim 2:  Louie and Bouchard teach the elements of Claim 1 as discussed above. Louie further teaches that the handle is wider than the cleaning face and is positioned to extend through a media acceptor port of the media transport device when the cleaning face is inside of the media transport device [0034].
Regarding Claim 3:  Louie and Bouchard teach the elements of Claim 1 as discussed above.  Louie further teaches that the handle is wider than the cleaning face and is positioned to extend from a port that is not a media currency acceptor port of the media transport device when the cleaning face is inside of the media transport device (Fig. 1, [0034]).
Regarding Claims 4 and 5:  Louie and Bouchard teach the elements of Claim 1 as discussed above.  Bouchard is cited for teaching the plurality of elements, and further teaches that the cleaning elements comprise discrete raised areas (e.g., elements 32B) formed of peaks (elements 36) and peripheral walls (elements 34) that slope or otherwise extend from the peaks, wherein the cleaning elements extend from opposing sides of the cleaning face (Fig. 3).

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Louie et al. (US 2005/0210610) and Bouchard et al. (US 2007/0026198), as applied to Claim 1, and further in view of Bailey (US 7,540,055).
Regarding Claim 6:  Louie and Bouchard teach the elements of Claim 1 as discussed above.  Bouchard is cited for teaching the cleaning elements, but does not expressly disclose the cleaning elements comprises scarifying holes as claimed.  However, Bailey teaches a similar cleaning system comprising a cleaning substrate having scarifying holes (Fig. 1, elements 52) on a cleaning face of the substrate, the holes functioning to scoop or scrape debris from the machine components to be cleaned (col. 8, ll. 53-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Louie and Bouchard with scarifying holes to offer an additional scraping action to assist in cleaning, as suggested by Bailey.
Regarding Claim 8:  Louie and Bouchard teach the elements of Claim 1 as discussed above.  Though not taught expressly in Louie and Bouchard, Bailey teaches a similar cleaning substrate comprising at least one opening to assist in cleaning (col. 8, ll. 53-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Louie and Bouchard with an opening to offer an additional scraping action to assist in cleaning, as suggested by Bailey.  Whether or not at least one opening aligns with a sensor of the currency transport device would depend on the configuration of the apparatus being cleaned.
Regarding Claim 9:  Louie and Bouchard teach the elements of Claim 1 as discussed above, but do not expressly disclose a cleaning solution disposed on at least a portion of the cleaning face.  However, Bailey teaches a similar cleaning substrate comprising a cleaning face impregnated with a cleaning solution to assist in trapping debris and removing the debris from the machine components (col. 2, ll. 23-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Louie and Bouchard by providing the cleaning substrate with a cleaning solution to assist in trapping and removing the debris, as suggested by Bailey. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Louie et al. (US 2005/0210610) and Bouchard et al. (US 2007/0026198), as applied to Claim 1, and further in view of Battle et al. (US 6,243,908).
Regarding Claim 7: Louie and Bouchard teach the elements of Claim 1 as discussed above, but do not expressly disclose the cleaning elements comprise flaps. However, Battle teaches a similar cleaning substrate for cleaning a media transporting device (see abstract) comprising a cleaning substrate (Fig. 1, element 10) having a plurality of cleaning elements on a cleaning face of the substrate, the cleaning elements comprising flaps (elements 12) that advantageously assist in debris removal (col. 4, ll. 33-52).  It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Louie and Bouchard with cleaning elements comprised as flaps in order to assist in the debris removal, as suggested by Battle. Whether the flaps fit under a plurality of belts in the media transport device will depend on the particulars of an apparatus being cleaned.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein teaches a cleaning card for use in cleaning internal surfaces of machine components, the cleaning card comprising a cleaning substrate with a plurality of cleaning elements on a face thereof (see abstract and Figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714